Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the method of claim 4 comprising inter alia, feeding a viscoelastic composition comprising a thickening substance and water and having a loss tangent of 0.6 or less from a proximal part of the endoscope, through a channel, into a distal part of the endoscope.
Barnett teaches a method for securing the field of view of an endoscope, the method comprising feeding (dispensed and retracted via vacuum, para [0039]) a viscoelastic composition (402) through a channel (118), into a distal part of the endoscope (FIG. 4A) so as to physically push aside or remove dark-colored liquid or a semi-solid material accumulated inside a canal (para [0040]), thereby securing the field of view of the endoscope.
However, Barnett does not explicitly teach the viscoelastic composition is fed from a proximal part of the endoscope.  Therefore Barnett does not meet all of the limitations of the currently pending method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795